Citation Nr: 1101686	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 1986.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an application to reopen a 
claim for service connection for bilateral hearing loss and a 
claim for service connection for tinnitus.  

While the Board has determined that the claim for service 
connection for bilateral hearing loss should be reopened, it has 
further determined that further development is now warranted with 
respect to this claim and the claim for service connection for 
tinnitus.  These issues are addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  An unappealed August 1986 rating decision denied service 
connection for bilateral hearing loss.

2.  The evidence submitted since the August 1986 rating decision 
pertinent to the claim for service connection for bilateral 
hearing loss was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 1986 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Additional evidence submitted since the August 1986 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, given the favorable decision with respect to the issue 
of whether new and material evidence has been submitted to reopen 
a claim for service connection for bilateral hearing loss, and 
the fact the further development is being requested with respect 
to the merits of that claim and the claim for service connection 
for tinnitus, the Board finds that further discussion of the VA's 
"duty to notify" and "duty to assist" obligations is not 
necessary at this time.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

The record with respect to these claims reflects that the August 
1986 rating decision denied service connection for bilateral 
hearing loss, and that the Veteran did not file a timely notice 
of disagreement as to that decision.  Accordingly, it became 
final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, 
the Veteran's claim for service connection for bilateral hearing 
loss may only be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  

Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  In this regard, in 
a recent case, the United States Court of Appeals for Veterans 
Claims (Court) clarified that the phrase "raises a reasonable 
possibility of substantiating the claim" is meant to create a 
low threshold that enables, rather than precludes, reopening.  
Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  
Specifically, the Court stated that reopening is required when 
the newly submitted evidence, combined with VA assistance and 
considered with the other evidence of record, raises a reasonable 
possibility of substantiating the claim.  Id. 

For purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Here, based on the grounds stated for the denial of the claim in 
the August 1986 rating decision, new and material evidence would 
consist of medical evidence of current hearing loss and/or 
otherwise indicating that the Veteran's preexisting hearing loss 
was permanently aggravated during active service.    

In this regard, evidence received since the August 1986 rating 
decision most importantly includes additional private medical 
treatment records for the period of September 2002 to November 
2009, which include a September 2002 audiogram that demonstrates 
bilateral hearing loss for VA benefits purposes at 3000 and 4000 
Hertz in the right ear and at 4000 Hertz in the left.  Since the 
lack of hearing loss at the time of separation was in part the 
basis for the denial of the claim in August 1986, this additional 
opinion suggesting the current existence of hearing loss for VA 
benefits purposes bilaterally clearly relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.303 
(2010).

Accordingly, the Board finds that this additional evidence was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable opportunity of substantiating 
the claims.  Therefore, the Board concludes that the claim for 
service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been submitted, the claim for 
service connection for hearing loss is reopened, and to this 
extent only, the appeal is granted.  


REMAND

Having reopened the claim for service connection for bilateral 
hearing loss, the Board has further determined that additional 
development is now necessary with respect to this claim and the 
claim for service connection for tinnitus.

In this regard, the Board notes that while the Veteran's hearing 
loss was noted at the time of the Veteran's entry into active 
service based on his enlistment examination in April 1984 (the 
Veteran was indicated as having mild left ear hearing loss and a 
threshold of 40 decibels was noted on the right ear at 4000 
Hertz), thereby precluding attachment of the presumption of 
soundness as to the Veteran's bilateral hearing at the time of 
entry into service (38 C.F.R. § 3.304(b) (2010)), the Veteran's 
service treatment records reflect that the Veteran's hearing may 
have increased in severity during service.  More specifically, 
whereas the audiometric results in April 1984 revealed hearing 
thresholds of 5, 0, 0, 10, 40, and 55 decibels at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively, on the right and 
of 5, 5, 5, 10, 15, and 60 decibels at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively, on the left, at the time of 
an April 1985 in-service audiogram, hearing thresholds were now 
at 5, 5, 10, 5, 40, and 55 decibels at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz on the left.  At this time, there was also a 
diagnosis of moderate high frequency hearing loss, bilaterally.  
Similarly, at the Veteran's last in-service audiometric 
evaluation in January 1986, hearing thresholds on the left were 
at 5, 0, 15, 25, 30, and 60 decibels at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz on the left, and it was noted that the 
Veteran's defects and diagnoses included decreased hearing.  
Consequently, as the Veteran claims to have been exposed to 
excessive aircraft noise during service and his military 
occupational specialty of helicopter repairman is consistent with 
such exposure, based on the above-noted in-service findings, the 
Veteran's report of hearing loss since service, and the existence 
of current bilateral hearing loss, the Board finds that the 
Veteran should be provided with an appropriate VA examination to 
determine whether the Veteran's preexisting bilateral hearing 
loss underwent a permanent increase as a result of his exposure 
to noise during active service.  

Although there is no medical evidence of a current diagnosis of 
tinnitus, the Board finds that as a result of the above-noted 
evidence of in-service noise exposure, the Veteran's report of 
in-service intermittent symptoms that progressively became more 
or less constant, and the subjective nature of this claimed 
disability, the Veteran should also be provided with an opinion 
as to whether he currently has tinnitus and if so, whether such 
disability is related to his exposure to noise during service.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any hearing loss and tinnitus 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including service 
treatment records.  

Following the examination and this review 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(probability of 50 percent or greater), 
that the Veteran's preexisting bilateral 
hearing loss was aggravated during active 
service, to include as due to any in-
service disease, event, or injury such as 
noise exposure.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not any tinnitus had 
its clinical onset during service or is 
related to any in-service disease, event, 
or injury, to specifically include noise 
exposure.  

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that 
aggravation of the Veteran's hearing loss 
occurred during service, to the extent 
that it is possible, he or she should 
provide the approximate degree of severity 
of the aggravated disability (the baseline 
level of functional impairment) before the 
onset of aggravation (e.g., slight then, 
moderate now).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


